Citation Nr: 0311860	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Eligibility to Dependant's Education Assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In August 2001, the Board and all VA regional offices and 
centers suspended the adjudication of claims for DIC benefits 
under the provisions of 38 U.S.C. § 1318 where the veteran 
was not rated totally disabled for a continuous period of at 
least ten years prior to death, or at least five years from 
the veteran's release from active duty, as these cases may 
involve "hypothetical entitlement."  This was in keeping 
with U.S. Court of Appeals for the Federal Circuit's (Federal 
Circuit) holding in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  In National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), the Federal Circuit 
revised the stay order imposed in NOVA I, directing VA to 
process all DIC claims, including "hypothetical 
entitlement" claims, except for claims under 38 U.S.C.A. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim on the grounds of new and material evidence, pending 
further rulemaking proceedings.



REMAND

In a letter dated in March 2003, the Board informed the 
appellant of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the 
evidence needed to substantiate her claims, and what evidence 
she was responsible for obtaining.  However, the United 
States Court of Appeals for the Federal Circuit has 
determined that such notice was inadequate because it limited 
the time period for submitting necessary evidence to 30 days 
rather than the statutorily mandated one year.  Disabled 
American Veteran's v. Principi, 327 F. 3d 1339 (Fed. Cir. 
2003).  Since the one-year period has not passed, and the 
appellant has not waived the one-year time period, the Board 
cannot decide the claims for service connection for the cause 
of the veteran's death, entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, or eligibility to 
Dependant's Education Assistance under 38 U.S.C. Chapter 35.  

Because of the Federal Circuit's decision, this case is 
remanded to the RO for the following action:

The RO should inform the appellant that 
she has until March 24, 2004, to respond 
to the Board's March 24, 2003 VCAA 
letter.  Her claims cannot be adjudicated 
prior to that date unless she informs the 
RO that she has no additional evidence to 
submit or waives the one-year time 
period.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




